Exhibit 10.1
 

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of November 27, 2009,
by and among China XD Plastics Company Ltd., a Nevada corporation, with
headquarters located at No. 9 Qinling Road, Yingbin Road Centralized Industrial
Park Harbin Development Zone, Heilongjiang, China 150078 (the "Company"), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
"Buyer" and collectively, the "Buyers").


WHEREAS:
 
A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.
 
B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series C Convertible Preferred Stock, the terms of which
are set forth in the certificate of designation for such series of preferred
stock (the "Certificate of Designations") in the form attached hereto as Exhibit
A (together with any convertible preferred shares issued in replacement thereof
in accordance with the terms thereof, the "Preferred Shares"), which Preferred
Shares shall be convertible into the Company's common stock, par value $0.0001
per share (the "Common Stock"), in accordance with the terms of the Certificate
of Designations (as converted, collectively, the "Conversion Shares").
 
C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of Preferred
Shares set forth opposite such Buyer's name in column (3) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 15,188) and (ii) (A) a
Series A Warrant representing the right to acquire initially up to that number
of additional shares of Common Stock set forth opposite such Buyer's name in
column (4) on the Schedule of Buyers (the "Series A Warrants"), in substantially
the form attached hereto as Exhibit B-1 (as exercised, collectively, the "Series
A Warrant Shares"), (B) a Series B Warrant representing the right to acquire
initially up to that number of additional shares of Common Stock set forth
opposite such Buyer's name in column (5) on the Schedule of Buyers (the "Series
B Warrants", and together with the Series A Warrant, the "Warrants"), in
substantially the form attached hereto as Exhibit B-2 (as exercised,
collectively, the "Series B Warrant Shares", and together with the Series A
Warrant Shares, the "Warrant Shares").
 
D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
E. The Preferred Shares, the Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the "Securities".
 
 
 

--------------------------------------------------------------------------------


NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS.
 
(a) Preferred Shares and Warrants.  Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (i) the number
of Preferred Shares as is set forth opposite such Buyer's name in column (3) on
the Schedule of Buyers and (ii) (A) Series A Warrants to acquire initially up to
that number of Warrant Shares as is set forth opposite such Buyer's name in
column (4) on the Schedule of Buyers and (B) Series B Warrants to acquire
initially up to that number of Warrant Shares as is set forth opposite such
Buyer's name in column (5) on the Schedule of Buyers.
 
(b) Closing.  The closing (the "Closing") of the purchase of the Preferred
Shares and the Warrants by the Buyers shall occur at the offices of Schulte Roth
& Zabel LLP, 919 Third Avenue, New York, New York 10022.  The date and time of
the Closing (the "Closing Date") shall be 10:00 a.m., New York City time, on the
date hereof after the satisfaction (or waiver) of the conditions to the Closing
set forth in Sections 6 and 7 below (or such other date and time as is mutually
agreed to by the Company and each Buyer).
 
(c) Purchase Price.  The aggregate purchase price for the Preferred Shares and
the Warrants to be purchased by each Buyer (the "Purchase Price") shall be the
amount set forth opposite such Buyer's name in column (6) on the Schedule of
Buyers.  Each Buyer shall pay $1,000 for each Preferred Share and related
Warrants to be purchased by such Buyer at the Closing.
 
(d) Form of Payment.  On the Closing Date, (A) each Buyer shall pay its portion
of the Purchase Price to the Company for the Preferred Shares and the Warrants
to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company's written wire
instructions (less, in the case of Empery Asset  Master Ltd. ("Empery") the
amount withheld pursuant to Section 4(g)) and (B) the Company shall deliver to
each Buyer the Preferred Shares (in such denominations as is set forth opposite
such Buyer's name in column (3) on the Schedule of Buyers), along with the
Warrants (exercisable for the number of shares of Common Stock as is set forth
opposite such Buyer's name in columns (4) and (5) on the Schedule of Buyers),
each duly executed on behalf of the Company and registered in the name of such
Buyer or its designee.
 
2. BUYER'S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer, severally and not jointly, represents and warrants with respect to
only itself that, as of the date hereof and as of the Closing Date:
 
(a) Organization; Authority.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
 
 
2

--------------------------------------------------------------------------------

 
(b) No Public Sale or Distribution.  Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares and (iii) upon exercise of the Warrants will
acquire the Warrant Shares, in each case, for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act;
provided, however, that by making the representations herein, such Buyer does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933
Act.  Such Buyer is acquiring the Securities hereunder in the ordinary course of
its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined in Section
3(s)) to distribute any of the Securities.
 
(c) Accredited Investor Status.  Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(e) Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein.  Such Buyer understands that its investment in the Securities involves a
high degree of risk.  Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.
 
(f) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
3
 

--------------------------------------------------------------------------------

 
(g) Transfer or Resale.  Such Buyer understands that except as provided in the
Registration R

ights Agreement: (i) the Securities have not been and are not being registered
under the 1933 Act or any state securities laws, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a generally acceptable form, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) such Buyer provides the Company
with reasonable assurance, including reasonable representations and warranties,
that such Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A promulgated under the 1933 Act, as amended, (or a successor rule
thereto) (collectively, "Rule 144"); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person) through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.  Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document (as defined in Section
3(b)), including, without limitation, this Section 2(g).
 
(h) Legends.  Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated by the Registration Rights Agreement, the
stock certificates representing the Conversion Shares and the Warrant Shares,
except as set forth below, shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
 
4

--------------------------------------------------------------------------------


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), if (i) such Securities are
registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, provided such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) in connection with a
sale pursuant to Rule 144 if such holder provides the Company with reasonable
assurance, including reasonable representations and warranties, that the
Securities are being sold, assigned or transferred pursuant to Rule 144.  The
Company shall be responsible for the fees of its transfer agent, the costs of
any legal opinions required by its transfer agent and all DTC fees associated
with such issuance.
 
(i) Validity; Enforcement.  This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
(j) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment  or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.
 
(k) Residency.  Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
(l) Buyer’s Purchase of Securities.  Such Buyer is acting solely in the capacity
of arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) a
"beneficial owner" of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the "1934 Act")).  No Buyer is acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby, and any advice given by a Buyer or any of its representatives or agents
in connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer's purchase of the
Securities.
 
 
5

--------------------------------------------------------------------------------


(m) Brokers and Finders.  No Buyer will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding with a placement agent
entered into by or on behalf of such Buyer.
 
(n) General Solicitation.  Such Buyer, to its knowledge, is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.
 
(o) Short Sales and Confidentiality Prior To The Date Hereof.  Other than
consummating the transactions contemplated hereunder, such Buyer has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, directly or indirectly executed any purchases or sales, including "short
sales", as defined in Rule 200 of Regulation SHO under the 1934 Act, of the
Common Stock, of the securities of the Company during the period commencing from
the time that such Buyer first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder until the date hereof
(“Discussion Time”).  Notwithstanding the foregoing, in the case of a Buyer that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Buyer’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Buyer’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Buyer has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:
 
(a) Organization and Qualification.  Each of the Company and its "Subsidiaries"
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted.  Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
in the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined below).  The Company has no Subsidiaries except as set forth on Schedule
3(a).
 
 
6

--------------------------------------------------------------------------------


(b) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, the Registration
Rights Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Lock-Up Agreements (as defined in Section 7(j)) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Preferred Shares,
the reservation for issuance and the issuance of the Conversion Shares issuable
upon conversion of the Preferred Shares, the issuance of the Warrants and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants have been duly authorized by the Company's board of
directors and (other than (i) the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) the filing with the SEC of a Form D and (iii) any other
filings as may be required by any state securities agencies), no further filing,
consent, or authorization is required by the Company, its board of directors or
its stockholders.  This Agreement and the other Transaction Documents of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.  The Certificate of Designations in the form attached
hereto as Exhibit A has  been filed with the Secretary of State of the State of
Nevada and is in full force and effect, enforceable against the Company in
accordance with its terms and has not been amended.
 
(c) Issuance of Securities.  The issuance of the Preferred Shares and the
Warrants are duly authorized and upon issuance in accordance with the terms of
the Transaction Documents shall be free from all taxes, liens and charges with
respect to the issue thereof, and the Preferred Shares shall be entitled to the
rights and preferences set forth in the Certificate of Designations.  As of the
Closing, a number of shares of Common Stock shall have been duly authorized and
reserved for issuance which equals 130% of the sum of (i) the maximum number of
shares of Common Stock issuable upon conversion of the Preferred Shares
(assuming for purposes hereof, that the Preferred Shares are convertible at the
Conversion Price and without taking into account any limitations on the
conversion of the Preferred Shares set forth in the Certificate of Designations)
and (ii) the maximum number of shares of Common Stock issuable upon exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  Upon issuance or conversion in accordance
with the Certificate of Designations or exercise in accordance with the
Warrants, as the case may be, the Conversion Shares and the Warrant Shares,
respectively, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.  Subject to the accuracy of the representations and
warranties of the Buyers in this Agreement, the offer and issuance by the
Company of the Securities is exempt from registration under the 1933 Act.
 
7
 

--------------------------------------------------------------------------------


(d) No Conflicts.  Except as set forth on Schedule 3(d), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Preferred Shares, the Warrants, and
reservation for issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of the Certificate of Incorporation (as defined in
Section 3(r)) of the Company or any certificate of incorporation, certificate of
formation, any certificate of designations or other constituent document of any
of its Subsidiaries, any capital stock of the Company or Bylaws (as defined in
Section 3(r)) or the Certificate of Designations or Existing Certificates of
Designations (as defined in Section 3(r)) of the Company or any of its
Subsidiaries bylaws, or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the national
securities exchange or automated quotation system, if any, upon which the Common
Stock is then listed (the "Principal Market") and of the People's Republic of
China ("China")) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.
 
(e) Consents.  The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, other than the consent of the holders of the Series B
Preferred Stock (as defined in Section 3(r) below) pursuant to Section 3(b) of
the Series B Certificate of Designations (as defined in Section 3(r)
below).  All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, and the Company and its
Subsidiaries are unaware of any facts or circumstances which might prevent the
Company from obtaining or effecting any consent, registration, application or
filings pursuant to the preceding sentence.  The Company is not in violation of
the requirements of the Principal Market and has no knowledge of any facts that
would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.
 
(f) Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the "1934 Act")).  The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company or
any of its Subsidiaries (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer's purchase of the
Securities.  The Company further represents to each Buyer that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.
 
 
8

--------------------------------------------------------------------------------


(g) No General Solicitation; Placement Agent's Fees.  Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.  The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim.  The Company acknowledges that it has engaged Rodman &
Renshaw, LLC as placement agent (the "Agent") in connection with the sale of the
Securities.  Other than the Agent, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.
 
(h) No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require the approval
of the stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.  None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.
 
(i) Dilutive Effect.  The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Preferred Shares, and, the
Warrant Shares issuable upon exercise of the Warrants, will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Preferred Shares in accordance with
this Agreement and the Certificate of Designations, and its obligation to issue
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional (subject
to  any restrictions and limitations on convertibility or exercisability, as
applicable, by the Buyers, as set forth in the Warrants and Certificate of
Designations).  regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.
 
 
9

--------------------------------------------------------------------------------


(j) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or any
certificates of designations or the laws of the jurisdiction of its formation or
incorporation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and any Buyer's ownership of the
Securities.  The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.
 
(k) SEC Documents; Financial Statements.  Since December 24, 2008, the Company
has, and to the Company's knowledge during the period beginning on the date two
(2) years prior to the date hereof and ending on December 23, 2008 (the
"Pre-Merger Period"), the Company has, timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof or prior to the Closing Date, and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
"SEC Documents").  The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system that have been requested by each Buyer.  As of
their respective filing dates, the SEC Documents filed since December 24, 2008,
and, to the Company's knowledge, the SEC Documents filed during the Pre-Merger
Period, complied in all material respects with the requirements of the 1934 Act
and the rules and regulations of the SEC promulgated thereunder applicable to
the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  As of their respective dates, the financial
statements of the Company included in the SEC Documents filed since December 24,
2008, and, to the Company's knowledge, the SEC Documents filed during the
Pre-Merger Period, complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing.  Such financial
statements filed since December 24, 2008, and, to the Company's knowledge, those
filed during the Pre-Merger Period, have been prepared in accordance with United
States generally accepted accounting principles, consistently applied, during
the periods involved ("GAAP"), (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(e) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made not misleading.
 
 
10

--------------------------------------------------------------------------------


(l) Absence of Certain Changes.  Except as disclosed in Schedule 3(l), since
December 31, 2008 there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries.  Except as disclosed in Schedule 3(l), since December 31,
2008, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, in excess
of $100,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $100,000.  Neither
the Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing as of the Closing
Date will not, be Insolvent (as defined below).  For purposes of this Section
3(l), "Insolvent" means, with respect to any Person (i) the present fair
saleable value of such Person's assets is less than the amount required to pay
such Person's total Indebtedness (as defined in Section 3(s)), (ii) such Person
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances.  No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
(n) Conduct of Business; Regulatory Permits.  Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, the Certificate of Designations, the Existing Certificates of
Designations (as defined below), any other certificate of designation,
preferences or rights of any other outstanding series of preferred stock of the
Company or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries, and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except in all cases for possible violations
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future.  During the two
(2) years prior to the date hereof, (i) the Common Stock has been designated for
quotation on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market and (iii) the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market.  The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
 
11

--------------------------------------------------------------------------------


(o) Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(p) Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.
 
(q) Transactions With Affiliates.  Except as set forth on Schedule 3(q), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.
 
(r) Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of (i) 500,000,000 shares of Common Stock, of which as
of the date hereof, 40,809,898 are issued and outstanding and 6,076,667 shares
are reserved for issuance pursuant to securities (other than the Preferred
Shares and the Warrants) exercisable or exchangeable for, or convertible into,
shares of Common Stock, (ii) 50,000,000 shares of  Preferred Stock, of which (a)
1,000,000 shares were designated as series A preferred stock (the "Series A
Preferred Stock", and the certificate of designations with respect to the Series
A Preferred Stock, the "Series A Certificate of Designations"), none of which,
as of the date hereof, are issued and outstanding and (b) 1,000,000 shares were
designated as series B preferred stock (the "Series B Preferred Stock") and the
certificate of designations with respect to the Series B Preferred Stock, the
"Series B Certificate of Designations" and together with the Series A
Certificate of Designations, the "Existing Certificates of Designations"),
1,000,000 of
 
 
12

--------------------------------------------------------------------------------


 
which, as of the date hereof, are issued and outstanding.  All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable.  Except as set forth on Schedule 3(r): (i) none of
the Company's capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement); (vi) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company's or
its Subsidiaries' respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.  The Company has
furnished to the Buyers true, correct and complete copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
(s) Indebtedness and Other Contracts.  Except as set forth on Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect.  Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness.  For
purposes of this Agreement:  (x) "Indebtedness" of any
 
 
13

--------------------------------------------------------------------------------


Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, "capital leases" in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP is classified as a
capital lease, (G) all indebtedness referred to in clauses (A) through (F) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof, including in China.
 
(t) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or any
of the Company's or its Subsidiaries' officers or directors, whether of a civil
or criminal nature or otherwise.
 
(u) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged in
China.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------


(v) Employee Relations.  (i)  Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a
union.  The Company and its Subsidiaries believe that their relations with their
employees are good.  No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer's employment with the
Company or any such Subsidiary.  No executive officer of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.
 
(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(w) Title. The Company and its Subsidiaries have land use rights as permitted
under China law with respect to all real property and good and marketable title
to all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries.   Any real property
and facilities held under lease by the Company and any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.
 
(x) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations,
original works of authorship, trade secrets and other intellectual property
rights and all applications and registrations therefor ("Intellectual Property
Rights") necessary to conduct their respective businesses as now conducted.  All
of the Company's material Intellectual Property Rights and relevant applications
therefor have been duly registered by the China Patent and Trademark Office, or
the equivalent offices of non-US jurisdictions, and have been properly
maintained in accordance with applicable law in China and such other
jurisdictions.  None of the Company's or its Subsidiaries' material Intellectual
Property Rights have expired or terminated or have been abandoned or are
expected to expire or terminate or are expected to be abandoned, within three
years from the date of this Agreement.  The Company does not have any knowledge
of any infringement by the Company or any of its Subsidiaries of Intellectual
Property Rights of others.  There is no claim, action or proceeding being made
or brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding its
material Intellectual Property Rights.  Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings.  The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.
 
 
15

--------------------------------------------------------------------------------


(y) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term "Environmental Laws" means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z) Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(aa) Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all China and other foreign, U.S. federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
(bb) Internal Accounting and Disclosure Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management's general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries have received any notice or correspondence
from any accountant relating to any potential material weakness in any part of
the system of internal accounting controls of the Company or any of its
Subsidiaries.
 
 
16

--------------------------------------------------------------------------------


(cc) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(dd) Investment Company Status.  The Company is not, and upon consummation of
the sale of the Securities, and for so long as any Buyer holds any Securities,
will not be, an "investment company," a company controlled by an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company" as such terms are defined in the Investment Company
Act of  1940, as amended.
 
(ee) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(ff) Acknowledgement Regarding Buyers' Trading Activity.  The Company
understands and acknowledges (i) that, except as set forth in Section 4(p), none
of the Buyers have been asked by the Company or its Subsidiaries to agree, nor
has any Buyer agreed with the Company or its Subsidiaries, to desist from
purchasing or selling, long and/or short, securities of the Company, or
"derivative" securities based on securities issued by the Company or to hold the
Securities for any specified term and (ii) that each Buyer shall not be deemed
to have any affiliation with or control over any arm's length counterparty in
any "derivative" transaction.  The Company further understands and acknowledges
that (a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares
and the Warrant Shares deliverable with respect to Securities are being
determined (except as set forth in Section 4(p) below) and (b) such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders' equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted.  The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Certificate of Designations, the Warrants or any
of the documents executed in connection herewith.
 
 
17

--------------------------------------------------------------------------------


(gg) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (except for the Agent) or (iii)
paid or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.
 
(hh) U.S. Real Property Holding Corporation.  The Company is not, has never
been, and so long as any Securities remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
any Buyer's request.
 
(ii) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the "BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve").  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(jj) China Subsidiaries.
 
(i) Schedule 3(jj) sets forth, for each Subsidiary that is incorporated in
China, not including Hong Kong (a "China Subsidiary"), (i) the legal
classification of such entity under the applicable company laws and foreign
investment laws of China, including true and correct copies of the relevant
currently effective business license by the relevant China governmental approval
authority for the location in which the Subsidiary maintains an office or
premises for business operations; (ii) the total registered capital; (iii) the
holders of record of the registered capital; (iv) the authorized legal
representative, directors, officers, legal address and each business address, as
well as the original China approval authority and China governmental authority
with current jurisdiction over the entity; and (v) any agreements with respect
to the registered capital, including outstanding securities, contracts,
commitments or arrangements granting any party the right to obtain any equity
ownership of the Subsidiary.
 
(ii) For each China Subsidiary the holders of record of its registered capital
have contributed in full its subscribed share of the entity's registered capital
pursuant to the articles of association and, as applicable, relevant joint
venture contracts, and all such contributions have been verified and certified
by a Chinese registered public accountant according to applicable China law,
approved by all relevant China governmental authorities and fully paid, and
verification certificates have been issued to each such holder of record or
previous investor accordingly.  All previous transfers or assignments of
registered capital have been approved by the relevant China governmental
authorities and all necessary corporate action.
 
 
18

--------------------------------------------------------------------------------


(iii) Each Subsidiary incorporated in China is a limited liability company duly
organized, validly existing and in good standing under the applicable company
laws and, as applicable, the foreign investment laws of China, has, as
applicable, the status of a foreign investment enterprise, and is a legal person
with all requisite corporate power to own (to the extent permitted under the
laws of China), lease and operate its properties and to carry on its business as
now being conducted in each place where its business is conducted.  Each China
Subsidiary and its business operations are in compliance with the terms and
conditions of its business license, joint venture contract (where applicable)
and articles of association.  The construction of the China Subsidiary's
operating facilities and operation of its business is and has been in full
compliance with its relevant feasibility study and business license, as
applicable.  Each Subsidiary has received all authorizations, approvals,
license, permits and other rights from China governmental authorities necessary
and appropriate for the continued operation of the Company's business, except
for such authorizations, approvals, license, permits and other rights which
would not result in a Material Adverse Effect.
 
(iv) All necessary approvals from China governmental authorities have been
received to ensure that each China Subsidiary will continue to enjoy, to the
extent permitted by applicable China law, all of the tax clearances, concessions
and other benefits available to such China Subsidiary prior to the Closing Date,
or otherwise available under applicable China law to foreign investment
enterprises similarly situated.
 
(v) Each Subsidiary is and has been in material compliance with applicable China
laws relating to its relationship to its employees or suppliers or to any
governmental taxing or customs authority, and relating to any other aspect of
its business.  Each Subsidiary is in compliance with applicable China law
relating to anti-competitive practices, price fixing, and environmental matters,
respectively, and, to its knowledge, there are no proceedings pending or to the
knowledge of the Company and the Subsidiaries, threatened regarding any
violation by it of applicable China law, including work safety, environmental
and employment laws.
 
(vi) Each Subsidiary has obtained all required China product registrations for
the products related to its business.
 
(kk) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable Company stock option plan and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated.  The Company has not knowingly granted, and
there is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.
 
(ll) Eligibility for Registration.  Following the listing of the Common Stock on
The NASDAQ Global Market, which is anticipated to commence on or around November
27, 2009, the Company will be eligible to register the Conversion Shares and the
Warrant Shares for resale by the Buyers using Form S-3 promulgated under the
1933 Act.
 
 
19

--------------------------------------------------------------------------------


 
(mm) Rule 144(i).  For purposes of confirming the availability to the Buyers of
Rule 144 upon satisfaction of the requisite holding period, the Company hereby
represents and warrants that it (i) has ceased to be an issuer described in Rule
144(i)(1)(i); (ii) is subject to the reporting requirements of Section 13 or
15(d) of the 1934 Act; (iii) has filed all reports and other materials required
to be filed by Section 13 or 15(d) of the 1934 Act, as applicable, during the
preceding 12 months (or for such shorter period that the Company was required to
file such reports and materials), other than Form 8-K or Form 6-K reports; and
(iv) has filed current "Form 10 information" with the SEC reflecting its status
as an entity that is no longer an issuer described in Rule 144 (i)(1)(i) at
least six months prior to the date hereof.
 
(nn) Disclosure.  Other than the terms of the transactions contemplated hereby,
which shall be publicly disclosed pursuant to Section 4(i), the Company confirms
that neither it nor any other Person acting on its behalf has or will provide
any of the Buyers or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, and if any such disclosure were to occur the Company acknowledges
and agrees that none of the Buyers owes any duty of confidentiality to the
Company or any such Person acting on its behalf.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  Each press release
issued by the Company or its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or either of their respective businesses, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.
 
(oo) Accountants.  The Company’s accounting firm is set forth on Schedule
3(oo).  To the knowledge of the Company, such accounting firm: (i) is a
registered public accounting firm as required by the 1934 Act and (ii) issued
its opinion with respect to the financial statements included in the Company’s
Annual Report for the year ending December 31, 2008.
 
(pp) No Disagreements with Accountants or Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants or lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
 
20

--------------------------------------------------------------------------------


4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the covenants and conditions to be satisfied by it as provided in Sections 4,
5, 6 and 7 of this Agreement.
 
(b) Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.  The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.
 
(c) Reporting Status.  Until the earlier of (i) the date on which the Buyers
shall have sold all the Conversion Shares and Warrant Shares, and none of the
Preferred Shares or Warrants is outstanding and (ii) the date on which the
Buyers may sell all of the Common Shares, Warrants and Warrant Shares without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor rule thereto) promulgated
under the 1933 Act (the "Reporting Period"), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination, and after the
Company becomes eligible to register the Conversion Shares and Warrant Shares
for resale by the Buyers on Form S-3 as contemplated in Section 3(ll) above, the
Company shall take all actions necessary to maintain its eligibility to register
the Conversion Shares and Warrant Shares for resale by the Buyers on Form S-3.
 
(d) Use of Proceeds.  The Company shall use the proceeds from the sale of the
Securities for general corporate and for working capital purposes and not for
(A) repayment of any outstanding Indebtedness of the Company or any of its
Subsidiaries or (B) redemption or repurchase of any of its or its Subsidiaries'
equity securities.
 
(e) Financial Information.  The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, (i) a copy of its Annual Reports and
Quarterly Reports on Form 10-K or 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders' equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, and (ii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.  As used herein "Business Day" means any day other than a
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.
 
 
21

--------------------------------------------------------------------------------


(f) Listing.  The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) on the
Principal Market (subject to official notice of issuance) and shall maintain
such listing of all Registrable Securities from time to time issuable under the
terms of the Transaction Documents.  The Company shall maintain the Common
Stocks' authorization for quotation on the Principal Market or any Eligible
Market (as defined in the Warrants).  Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).
 
(g) Fees.  The Company shall reimburse Empery or its designee(s) (in addition to
any other expense amounts paid to any Buyer prior to the date of this Agreement)
for all reasonable costs and expenses, in an amount not to exceed $75,000,
incurred in connection with the transactions contemplated by the Transaction
Documents (including all reasonable legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence expenses in connection therewith),
which amount may be withheld by such Buyer from its Purchase Price at the
Closing or paid by the Company upon termination of this Agreement.  The Company
shall be responsible for the payment of any placement agent's fees or
commissions, financial advisory fees, or broker's commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent.  The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to  any such payment.
 
(h) Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(g) of this Agreement;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) of this Agreement in order to effect a sale, transfer
or assignment of Securities to such pledgee.  The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.
 
(i) Disclosure of Transactions and Other Material Information.  On or before
8:30 a.m., New York City time, on the first Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement,
the form of Certificate of Designations, the form of Warrant, the form of the
 
22

--------------------------------------------------------------------------------


Registration Rights Agreement and the form of Lock-Up Agreement) as exhibits to
such filing (including all attachments, the "8-K Filing").  Upon the filing of
the 8-K Filing with the SEC, no Buyer shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing.  The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-K Filing with the SEC without the express written consent of such Buyer or
as may be required under the terms of the Transaction Documents.  If a Buyer
has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries, it may provide the Company
with written notice thereof.  The Company shall, within five (5) Trading Days
(as defined in the Certificate of Designations) of receipt of such notice, make
public disclosure of such material, nonpublic information.  In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents.  No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure.  Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise, unless such disclosure is required by law, regulation or
the Principal Market.
 
(j) Additional Preferred Shares; Variable Securities; Dilutive Issuances.   So
long as any Buyer beneficially owns any Preferred Shares, the Company will not,
without the prior written consent of Buyers holding at least two-thirds of the
Securities, issue any shares of Series C Preferred Stock (other than to the
Buyers as contemplated hereby) and the Company shall not issue any other
securities that would cause a breach or default under the Certificate of
Designations or the Warrants.  For so long as any Warrants remain outstanding,
the Company shall not, in any manner, issue or sell any rights, warrants or
options to subscribe for or purchase Common Stock or directly or indirectly
convertible into or exchangeable or exercisable for Common Stock at a
conversion, exchange or exercise price which varies or may vary after issuance
with the market price of the Common Stock, including by way of one or more
reset(s) to any fixed price.
 
 
23

--------------------------------------------------------------------------------


(k) Corporate Existence.  So long as any Buyer beneficially owns any Securities,
the Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company's assets and shall not be party to any
Fundamental Transaction (as defined in the Certificate of Designations) unless
the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations and the
Warrants.
 
(l) Reservation of Shares.  The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 130% of the sum of (i) the maximum number of shares of Common Stock
issuable upon conversion of the Preferred Shares (assuming for purposes hereof,
that the Preferred Shares are convertible at the then current Conversion Price
and without taking into account any limitations on the conversion of the
Preferred Shares set forth in the Certificate of Designations) and (ii) the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).
 
(m) Conduct of Business.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(n) Public Information.  At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities can be sold either pursuant to a registration statement, or if a
registration statement is not available for the resale of all of the Securities,
may be sold without the requirement for the Company to be in compliance with
Rule 144(c)(1) and otherwise without restriction or limitation pursuant to Rule
144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a "Public Information Failure") then,
as partial relief for the damages to any holder of Securities by reason of any
such delay in or reduction of its ability to sell the Securities (which remedy
shall not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each such holder an amount in cash equal to two percent
(2.0%) of the aggregate Purchase Price of such holder's Securities on the day of
a Public Information Failure and on every thirtieth day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (i) the date
such Public Information Failure is cured and (ii) such time that such public
information is no longer required pursuant to Rule 144.  The payments to which a
holder shall be entitled pursuant to this Section 4(n) are referred to herein as
"Public Information Failure Payments."  Public Information Failure Payments
shall be paid on the earlier of (I) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.
 
(o) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(o), the following definitions shall apply.
 
 
24

--------------------------------------------------------------------------------


(1) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(2) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(3) "Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(ii) From the date hereof until the date seven months and six Trading Days after
the Closing Date (the "Trigger Date"), the Company will not, directly or
indirectly, file any registration statement with the SEC other than the
Registration Statement (as defined in the Registration Rights Agreement),
provided that any Buyer that participates in a Subsequent Placement (as defined
below) will be deemed to have waived this provision with respect to the filing
of a registration statement in connection with such Subsequent Placement.  From
the date hereof until the Trigger Date and at any time thereafter if (a) a
Public Information Failure has occurred and is continuing and (b) there is not
an effective Registration Statement covering all of the Registrable Securities
at that time, the Company will not, directly or indirectly, (i) offer, sell,
grant any Option, or otherwise dispose of (or announce any offer, sale, grant or
any Option or other disposition of) any of its or its Subsidiaries' equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement") or
(ii) be party to any solicitations, negotiations or discussions with regard to
the foregoing, to the extent registration rights or public resale rights are
granted in any such Subsequent Placement; provided, however, subject to clause
(iii) below, this restriction shall not apply to any Subsequent Placement with
the entity set forth on Schedule 4(o).
 
(iii) In addition to the provisions above, until the date eighteen (18) months
after the Closing Date, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4(o)(iii).
 
(1) The Company shall deliver to each Buyer an irrevocable written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers all of the Offered Securities, allocated among such Buyers (a) based
on such Buyer's pro rata portion of the aggregate principal amount of Preferred
Shares purchased hereunder (the "Basic Amount"), and (b) with respect to each
Buyer that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Buyers as such
Buyer shall indicate it will purchase or acquire should the other Buyers
subscribe for less than their Basic Amounts (the "Undersubscription Amount"),
which process shall be repeated until the Buyers shall have an opportunity to
subscribe for any remaining Undersubscription Amount.
 
 
25

--------------------------------------------------------------------------------


(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the tenth (10th) Business Day after
such Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of such Buyer's Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance").  If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.
 
(3) The Company shall have ten (10) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement") but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
 
(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(o)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities.  In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(o)(iii)(1) above.
 
 
26

--------------------------------------------------------------------------------


(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(o)(iii)(4) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. Notwithstanding anything to the contrary contained in
this Agreement, if the Company does not consummate the closing of the issuance,
sale or exchange of all or less than all of the Refused Securities, within
fifteen (15) Business Days of the expiration of the Offer Period, the Company
shall issue to the Buyers, the number or amount of Offered Securities specified
in the Notices of Acceptance, as reduced pursuant to Section 4(o)(iii)(4) above
if the Buyers have so elected, upon the terms and conditions specified in the
Offer.  The purchase by the Buyers of any Offered Securities is subject in all
cases to the preparation, execution and delivery by the Company and the Buyers
of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Buyers and their respective counsel.
 
(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(o)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.
 
(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (x) neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (y) any registration rights set forth in such Subsequent
Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.
 
(8) Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice.  If by the fifteenth (15th)
following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the Company.  Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide each Buyer
with another Offer Notice and each Buyer will again have the right of
participation set forth in this Section 4(o)(iii).  The Company shall not be
permitted to deliver more than one such Offer Notice to the Buyers in any 60 day
period.
 
 
27

--------------------------------------------------------------------------------


(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(o) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Warrants) or any bona fide firm commitment underwritten
public offering with a nationally recognized underwriter (it being acknowledged
among the parties hereto that Rodman & Renshaw, LLC is a nationally recognized
underwriter) pursuant to an effective registration statement under the 1933 Act
which generates gross proceeds to the Company of at least $25,000,000 (other
than an "at-the-market offering" as defined in Rule 415(a)(4) under the 1933
Act, "equity lines" and products similar to so-called "CMPOs" (Confidentially
Marketed Public Offerings) where shares are sold off of a currently effective
registration statement as an underwritten offer after initially being marketed
as a "registered direct" offering with no bona fide firm commitment
underwriting).
 
(p) Short Sales Prior to Reset Dates.  During each of (i) the period commencing
five (5) Trading Days immediately preceding the First Reset Date (as defined in
the Series B Warrants) and ending with the close of trading on the Principal
Market on the First Reset Date (the "First Pricing Period") and (ii) the period
commencing five (5) Trading Days immediately preceding the Second Reset Date (as
defined in the Series B Warrants) and ending with the close of trading on the
Principal Market on the Second Reset Date (the "Second Pricing Period"), each
Buyer, severally and not jointly with the other Buyers, covenants that neither
it nor any of its Buyer Trading Affiliates will engage in any (x) "short sales",
as defined in Rule 200 of Regulation SHO under the 1934 Act, of the Common Stock
or (y) sales of Conversion Shares or Warrant Shares.  For purposes hereof "Buyer
Trading Affiliates" means any Person acting on behalf of or pursuant to any
understanding with a Buyer which has knowledge of the transactions contemplated
hereby and (x) has or shares discretion relating to such Buyer's investments and
trading or information concerning such Buyer's investments or (y) is subject to
such Buyer's review or input concerning such Person's investments or trading.
 
(q) Purchases Prior to Reset Dates.  During each of (i) the First Pricing Period
and (ii) the Second Pricing Period, the Company shall not, and shall cause each
of its Subsidiaries, officers, directors and its and each of their respective
agents, not to, directly or indirectly, purchase any shares of Common Stock.
 
(r) Lock-Up Agreements.  The Company covenants (i) to enforce the provisions of
the Lock-Up Agreements and (ii) not to amend or waive any provision of the
Lock-Up Agreements.
 
(s) U.S. Bank.  For so long as any Preferred Shares are outstanding, the Company
shall keep cash in an amount equal to the sum of the maximum amount of all
Dividends and Make-Whole Additional Amounts (each as defined in the Certificate
of Designations) payable under the Certificate of Designations deposited in a
bank account located in the United States as set forth on Schedule 4(s).
 
 
28

--------------------------------------------------------------------------------


(t) Closing Documents.  On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the Transaction
Documents, Securities and any other document required to be delivered to any
party pursuant to Section 7 hereof or otherwise.
 
5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Preferred Shares held by such Person,
the number of Conversion Shares issuable upon conversion of the Preferred Shares
and the number of Warrant Shares issuable upon exercise of the Warrants held by
such Person.  The Company shall keep the register open and available at all
times during business hours for inspection of any Buyer or its legal
representatives.
 
(b) Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Conversion Shares and the Warrant Shares in such amounts as specified from time
to time by each Buyer to the Company upon conversion of the Preferred Shares or
exercise of the Warrants in the form of Exhibit D attached hereto (the
"Irrevocable Transfer Agent Instructions").  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent with respect to
the Securities, and that the Securities shall otherwise be freely transferable
on the books and records of the Company, as applicable, and to the extent
provided in this Agreement and the other Transaction Documents.  If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(g), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment.  In the
event that such sale, assignment or transfer involves Conversion Shares and
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend.  The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer.  Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
 
 
29

--------------------------------------------------------------------------------


6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Preferred
Shares and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
 
(a) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(b) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less any amounts withheld pursuant to Section 4(g)) for the
Preferred Shares and the related Warrants being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
 
(c) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.
 
7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
 
(a) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents and (B) the Preferred Shares (in such numbers as is
set forth across from such Buyer's name in column (3) of the Schedule of
Buyers) and the related Warrants (in such numbers as is set forth across from
such Buyer's name in column (4) and column (5) of the Schedule of Buyers) being
purchased by such Buyer at the Closing pursuant to this Agreement.
 
(b) Such Buyer shall have received (i) the opinion of Lionel Sawyer & Collins
the Company's Nevada  counsel, dated as of the Closing Date, in substantially
the form of Exhibit E-1 attached hereto and (ii) the opinion of Loeb & Loeb, LLP
the Company's securities counsel, dated as of the Closing Date, in substantially
the form of Exhibit E-2 attached hereto.
 
(c) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
 
30

--------------------------------------------------------------------------------


(d) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity's jurisdiction of formation issued by the Secretary of State (or
equivalent) of such jurisdiction of formation as of a date within ten (10) days
of the Closing Date, to the extent such a good standing is available in such
entity’s jurisdiction of formation.
 
(e) The Company shall have delivered to such Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within 10
days of the Closing Date.
 
(f) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Nevada within ten (10) days of the Closing Date.
 
(g) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company's board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit F.
 
(h) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in material
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.  Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit G.
 
(i) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(j) The Company shall have delivered to each Buyer a lock-up agreement in the
form attached hereto as Exhibit H executed and delivered by the Company and each
of the Persons listed on Schedule 7(j) hereto (collectively, the "Lock Up
Agreements").
 
(k) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market.
 
 
31

--------------------------------------------------------------------------------


(l) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.
 
(m) The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Nevada and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.
 
(n) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.
 
8. TERMINATION.
 
In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the date hereof due to the Company's or
such Buyer's failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party's failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party; provided, however, if
this Agreement is terminated pursuant to this Section 8, the Company shall
remain obligated to reimburse the non-breaching Buyers for the expenses
described in Section 4(g) above.


9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  The Company hereby appoints
Loeb & Loeb LLP, with offices at 345 Park Avenue, New York, New York 10154, as
its agent for service of process in New York.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
32

--------------------------------------------------------------------------------


(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least two-thirds of the Preferred Shares issued and issuable
hereunder, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities, as applicable.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is
sought.  The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction
Documents.  Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Buyer has made any commitment or promise or has
any other obligation to provide any financing to the Company or otherwise.
 
 
33

--------------------------------------------------------------------------------


(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) three Business Days after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 

 
China XD Plastics Company Limited
11 Broadway STE 1004
New York, NY 10004
Telephone:   212-747-1118
Facsimile:    212-747-1088
Attention:   Taylor Zhang, Chief Financial Officer
Email:   cxdc@chinaxd.net

 
 
With a copy (for informational purposes only) to:
 

 
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Telephone:  212-407-4159
Facsimile:   212-407-4990
Attention:    Mitchell S. Nussbaum, Esq.



 
If to the Transfer Agent:

 

 
Interwest Transfer Company, Inc
1981 Murray Holladay Road, Suite 100
Salt Lake City, UT  84117
Telephone:   801-272-9294
Facsimile:   801-277-3147
Attention:  Melinda Orth



If to a Buyer, to its address, facsimile number and email address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,
 
with a copy (for informational purposes only) to:
 

 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:   (212) 756-2000
Facsimile:   (212) 593-5955
Attention:    Eleazer N. Klein, Esq.
Email:   eleazer.klein@srz.com

 
 
34


--------------------------------------------------------------------------------


or to such other address and/or facsimile number and/or email address and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least two-thirds of the aggregate
number of Registrable Securities issued and issuable hereunder, including by way
of a Fundamental Transaction (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants).  A Buyer may assign some or all
of its rights hereunder in connection with transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned rights.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing and the delivery and exercise of Securities, as
applicable.  Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
 
35

--------------------------------------------------------------------------------


(k) Indemnification.  In consideration of each Buyer's execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees"),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (b) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.  Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 9(k) shall be the same
as those set forth in Section 6 of the Registration Rights Agreement.
 
(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n) Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
 
36

--------------------------------------------------------------------------------


(o) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p) Independent Nature of Buyers' Obligations and Rights.  The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Transaction Documents and the Company acknowledges that the Buyers are
not acting in concert or as a group, and the Company will not assert any such
claim, with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
(q) Currency.  Unless otherwise indicated, all dollar amounts referred to in
this Agreement are in United States Dollars.  All amounts owing under this
Agreement or any Transaction Document shall be paid in US dollars.  All amounts
denominated in other currencies shall be converted in the US dollar equivalent
amount in accordance with the Exchange Rate on the date of
calculation.  "Exchange Rate" means, in relation to any amount of currency to be
converted into US dollars pursuant to this Agreement, the US dollar exchange
rate as published in The Wall Street Journal on the relevant date of
calculation.
 
(r) Judgment Currency.
 
(i) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 9(r) referred to
as the "Judgment Currency") an amount due in US Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Business Day
immediately preceding:
 
 
37

--------------------------------------------------------------------------------


(1) the date of actual payment of the amount due, in the case of any proceeding
in the courts of New York or in the courts of any other jurisdiction that will
give effect to such conversion being made on such date: or
 
(2)       the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section being hereinafter referred to as the
"Judgment Conversion Date").
 
(ii) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 9(r)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.
 
(iii) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement.
 


 
[Signature Page Follows]
 
 
 
 
 
 
38
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
 
 
 
 
 

 
COMPANY:
 
CHINA XD PLASTICS COMPANY LIMITED
         
 
By:
/s/ Jie Han       Name:  Jie Han       Title:  Chief Executive Officer          



 
 
 
 
39

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
 
 
 
 
 
 

  BUYERS          
 
By:
        Name:       Title:          

 
 
 
 
 
 
 
40
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF BUYERS
 


(1)
(2)
(3)
(4)
(5)
(6)
(7)
             
 
Buyer
 
Address and Facsimile Number
 
Aggregate Number of Preferred Shares
 
Aggregate Number of Series A Warrant Shares
 
Aggregate Number of Series B Warrant Shares
Purchase Price
Legal Representative's
Address and Facsimile Number
             
Empery Asset  Master Ltd.
c/o Empery Asset Management, LP
120 Broadway, Suite 1019
New York, NY 10271
Attention: Ryan M. Lane
Facsimile:  212-608-3307
Telephone: 212-608-3300
Residence: Cayman Islands
Email:  ryan.lane@emperyam.com
600
52,174
46,565
$600,000
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone:  (212) 756-2376
Email: Eleazer.Klein@srz.com
Hartz Capital Investments, LLC c/o Empery Asset Management LP
c/o Empery Asset Management, LP
120 Broadway, Suite 1019
New York, NY 10271
Attention: Ryan M. Lane
Facsimile:  212-608-3307
Telephone: 212-608-3300
Residence: New Jersey
Email:  ryan.lane@emperyam.com
1,500
130,435
116,413
$1,500,000
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone:  (212) 756-2376
Email: Eleazer.Klein@srz.com
Jiulong Sun
6 Xiwai Street, Zhongyi Building, Xicheng District, Suite 1010
Beijing China 100044
Facsimile:
Telephone:
4,400
382,609
341,478
$4,400,000
----
Daybreak Special Situations Master Fund Ltd.
Daybreak Special Situations
100 East Cook Avenue, Suite 100
Libertyville, FL 60048
Attention: Rich Corbin
Facsimile:
Telephone:
Email: rich@dssfund
           larry@dssfund.com
Residence:
200
17,391
15,522
$200,000
----

 
 
 
 
 

--------------------------------------------------------------------------------


Hua-Mei 21st Century Partners, LP
237 Park Avenue, 9th Floor
New York, NY 10017
Attention: Peter Siris
Facsimile:
Telephone:
Email: psiris@ix.netcom.com
           rpang@guerillacapital.com
Residence:
325
28,261
25,223
$325,000
----
Guerilla Partners, LP
237 Park Avenue, 9th Floor
New York, NY 10017
Attention: Peter Siris
Facsimile:
Telephone:
Email: psiris@ix.netcom.com
           rpang@guerillacapital.com
Residence:
175
15,217
13,582
$175,000
----
Jayhawk Private Equity Fund II, L.P.
930 Tahoe Boulevard, 802-281
Incline Village, NV 89457
Attention: Alberto Bassetto
Facsimile:
Telephone:
Email: alberto.bassetto@jayhawkcapital.com
           chris.wu@jayhawkcapital.com
Residence:
1,000
86,957
77,609
$1,000,000
----
Capital Ventures International
c/o Heights Management
401 City Line Avenue, Suite 220
Bala Cynwyd, PA 19004
Attention: Brad Alles
                   Sam Winer
Facsimile:
Telephone:
Email: winer@sig.com
           andrew,singer@sig.com
           martin.kobinger@sig.com
Residence: Cayman Islands
1,500
130,435
116,413
$1,500,000
----
Alder Capital Partners I, LP
Alder Capital LLC
1223 Camino Del Mar
Del Mar, CA 92014
Attention: Mike Licosati
Facsimile:
Telephone:
Email: mlicosati@aldercap.com
Residence:
828
72,000
64,260
$828,000
----

 
 
 
 
 

--------------------------------------------------------------------------------


Hudson Bay Fund, LP
120 Broadway, 40th Floor
New York, New York 10271
Attention: Yoav Roth
                    George Antonopolous
Facsimile:  646-214-7946
Telephone: 212-571-1244
Residence: United States
E-mail: investments@hudsonbaycapital.com
            operations@hudsonbaycapital.com
360
31,304
27,939
$360,000
----
Hudson Bay Overseas Fund, Ltd.
120 Broadway, 40th Floor
New York, New York 10271
Attention: Yoav Roth
                  George Antonopolous
Facsimile:  646-214-7946
Telephone: 212-571-1244
Residence: Cayman Islands
E-mail: investments@hudsonbaycapital.com
             operations@hudsonbaycapital.com
640
55,652
49,670
$640,000
----
Trillion Growth China Limited Partnership
1000, 888-3rd Street S.W.
Calgary, AB T2P 5C% Canada
Attention: Corey Mitchell
Facsimile:
Telephone:
Email: cmitchell@trilliongrowthchina.com
Residence:
250
21,739
19,402
$250,000
----
Genesis Opportunity Fund LP
c/o Genesis Capital Advisors
61 Paine Avenue
New Rochelle, NY 10804
Attention: Ethan Benovitz
Facsimile:
Telephone:
Email: ebenovitz@genesiscm.com
Residence:
1,000
86,957
77,609
$1,000,000
----

 
 
 
 
 

--------------------------------------------------------------------------------


Genesis Asset Opportunity Fund LP
c/o Genesis Capital Advisors
61 Paine Avenue
New Rochelle, NY 10804
Attention: Ethan Benovitz
Facsimile:
Telephone:
Email: ebenovitz@genesiscm.com
Residence:
750
65,217
58,207
$750,000
----
Oberweiss Asset Management
Oberweiss Asset Management
3333 Warrenville Road, Suite 500
Lisle, IL 60532
Attention: Jeff Papp
Facsimile:
Telephone:
Email: jeff.pap@oberweis.net
           chartrand@oberweis.net
           nick.curry@oberweis.net
Residence:
1,500
130,435
116,413
$1,500,000
----
Hermes Partners LP
Hermes Partners
1223 Camino del Mar
Del Mar, CA 92014
Attention: Paul Flather
Facsimile:
Telephone:
Email: paulf@hermesadvisors.com
Residence:
160
13,913
12,417
$160,000
----
             





 
 

 

--------------------------------------------------------------------------------


EXHIBITS
 
 

 
Exhibit A
Exhibit B-1
Exhibit B-2
Exhibit C
Exhibit D
Exhibit E-1
Exhibit E-2
Exhibit F
Exhibit G
Exhibit H
Form of Certificate of Designations
Form of Series A Warrant
Form of Series B Warrant
Form of Registration Rights Agreement
Form of Irrevocable Transfer Agent Instructions
Form of Nevada Counsel Opinion
Form of Securities Counsel Opinion
Form of Secretary's Certificate
Form of Officer's Certificate
Form of Lock-Up Agreement
 

 



 
 
 
 
 
 

 

--------------------------------------------------------------------------------






SCHEDULES
 
Schedule 3(a) - List of Subsidiaries
Schedule 3(d) - No Conflicts
Schedule 3(l) - Absence of Certain Changes
Schedule 3(q) - Transactions with Affiliates
Schedule 3(r) - Equity Capitalization
Schedule 3(s) - Indebtedness and Other Contracts
Schedule 3(jj) - China Subsidiaries
Schedule 3(oo) - Accountants
Schedule 4(o) - List of Entities
Schedule 7(j) - Lock-Up Persons


 
 
 
 
 

 

--------------------------------------------------------------------------------

